United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-2332
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Cristino Martinez Padilla

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                          Submitted: November 24, 2021
                            Filed: December 1, 2021
                                 [Unpublished]
                                 ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Cristino Martinez Padilla pleaded guilty to conspiring to distribute
methamphetamine. See 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846. As part of the
plea agreement, he waived his right to appeal unless the district court 1 gave him a

      The Honorable Eric C. Tostrud, United States District Judge for the District
      1


of Minnesota.
sentence of more than 365 months in prison. It did not do so. Nevertheless, in an
Anders brief, Padilla’s counsel claims that the appeal waiver is unenforceable, the
sentence is substantively unreasonable, and that Padilla should get another shot at
qualifying for the so-called “safety valve” that would make him eligible for a shorter
sentence. See Anders v. California, 386 U.S. 738 (1967); see also 18 U.S.C.
§ 3553(f) (allowing a drug-conspiracy defendant to receive a sentence below the
statutory minimum if, among other things, the sentencing court finds that he
“truthfully provided to the Government all information and evidence” about the
conspiracy).

       Upon careful review, we conclude that the waiver is both enforceable and
applicable to the issues raised on appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (reviewing the validity of an appeal waiver de novo); United
States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en banc) (explaining that an
appeal waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). We have also
independently reviewed the record and conclude that no other non-frivolous issues
exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988). Accordingly, we dismiss the
appeal and grant counsel permission to withdraw.
                        ______________________________




                                         -2-